Title: From James Madison to John Francis Mercer, [11 August] 1803
From: Madison, James
To: Mercer, John Francis



[Montpelier 11 August 1803]

In the last interview which I had … with you in Washington on your return to Annapolis, you requested me to state the facts on which you might liquidate the balance between us. This I did not do until my return home had brought my papers under my inspection. On looking into them there I find that the original debt is evidenced by a promissory note from you for $600.00 … dated October 11, 1783 and by a bill of exchange on you.… In your favor I recollect a payment in Richmond probably in the year 1784 for about £100 currency of this state; to which is to be added $350.00.… If these items be defective we will be able to correct them.
 

   
   Printed extract (Kenneth W. Rendell, Inc., Catalogue No. 53 [1970], item 119). Listed as an “ALS, 1 ¼ pp., 4to.”



   
   For Mercer’s debt, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 7:373.


